Citation Nr: 0927546	
Decision Date: 07/23/09    Archive Date: 07/30/09	

DOCKET NO.  05-21 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension with 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to June 
1949, and from February 1950 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 and February 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was previously before the Board in September 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

Hypertension with coronary artery disease is not shown to 
have been present in service, or for many years thereafter, 
nor is it in any way causally related to a service-connected 
disability or disabilities, including conversion reaction 
with post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  Hypertension with coronary artery disease was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension with coronary artery disease is not in any 
way proximately due, the result of, or aggravated by a 
service-connected disability or disabilities, including 
conversion reaction with post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in May 2007, as well as VA 
and private treatment records and examination reports, and 
various medical treatises.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
hypertension with coronary artery disease.  In pertinent 
part, it is contended that the Veteran's current 
cardiovascular disease had its origin during his period or 
periods of active military service.  In the alternative, it 
is contended that the Veteran's cardiovascular disease is in 
some way proximately due to, the result of, or aggravated by 
his service-connected conversion reaction with post-traumatic 
stress disorder.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

In that regard, in order to establish service connection for 
a claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) A chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular/renal 
disease, including hypertension or coronary artery disease, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised 38 C.F.R. § 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition) in comparison to the medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  These findings as to baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (September 7, 2006).

In the present case, service treatment records dating from 
the Veteran's first period of active service, which is to 
say, the period of service extending from July 1946 to June 
1949, are entirely negative for evidence of hypertension 
and/or coronary artery disease.  While at the time of a 
service entrance examination in December 1949 (prior to the 
Veteran's second period of active service), there was noted 
the presence of a systolic murmur at the apex, that murmur 
was described as most "probably due to extra cardiac origin," 
which is to say, a nonorganic murmur.  Moreover, while in 
January 1953, once again during the Veteran's second period 
of active service, he was hospitalized for what was described 
at the time as "suspect" hypertensive vascular disease, the 
presence of that disability was eventually ruled out.  
Significantly, at a time of a final service separation 
examination in January 1954, the Veteran's blood pressure was 
140/80, well within normal limits, and no pertinent diagnosis 
was noted.  Moreover, at the time of a subsequent VA medical 
examination in October 1954, the Veteran's blood pressure was 
116/70 in the sitting position, with no evidence of essential 
hypertension.

In point of fact, the earliest clinical indication of the 
presence of either of the disabilities at issue is revealed 
by private medical records dated in the early 1970's, 
approximately 20 years following the Veteran's final 
discharge from service, at which time there was noted the 
presence of hypertension.  Coronary artery disease was first 
noted no earlier than April 1999, at which time it was 
indicated that the veteran had undergone coronary artery 
bypass grafting in March 1999, more than 45 years following 
his final discharge from service.

The Board observes that, at the time of a VA medical 
examination in January 2006, which examination involved a 
full review of the Veteran's claims folder, it was noted that 
the Veteran had received no treatment for hypertension until 
1999.  Further noted was that the Veteran had received 
regular medical care prior to 1999, with no diagnosis of or 
treatment for hypertension.  Moreover, review of the 
Veteran's claims folder, including service treatment records, 
failed to confirm any previous high blood pressure readings.  
While in 1953, various blood pressure readings had been in 
the range of 150/100, during a subsequent week-long period of 
hospitalization, the Veteran's daily blood pressures were all 
within the normal range.  Currently, the veteran's blood 
pressure was 126/74, 128/74, and 126/72. 

In the opinion of the examiner, it was less likely than not 
that the Veteran met the diagnostic criteria for hypertension 
while on active duty.  Significantly, the Veteran's 
statements to the effect that his elevated blood pressure 
always came down following a brief rest tended to discount 
the significance of isolated high readings.  Moreover, the 
absence of consistently high blood pressure readings during 
the veteran's January 1953 hospitalization was significant 
evidence against the diagnosis of hypertension at that time.  
According to the examiner, the Veteran's coronary artery 
bypass graft surgery in 1999 was secondary to 
arteriosclerosis, which itself was much more likely due to 
elevated lipids and cholesterol than to hypertension.

The Board concedes that, in June 2007, there were received 
two medical journal articles, one of which purported to show 
a prospective association between post-traumatic stress 
disorder symptomatology and coronary heart disease.  However, 
following a VA medical examination for compensation purposes 
in September 2008, which examination, once again, involved a 
full review of the Veteran's claims folder, it was the 
opinion of the examiner that it was "much less likely than 
yes (not)" that the Veteran's hypertension or coronary artery 
disease had their onset in service.  Further noted was that 
it was "much less likely than yes (not)" that either 
hypertension or coronary artery disease were secondary to the 
Veteran's (service-connected ) conversion disorder or post-
traumatic stress disorder.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current hypertension 
and/or coronary artery disease, first persuasively documented 
many years following service discharge, with any incident or 
incidents of his periods of active military service.  Nor has 
it been persuasively shown that hypertension and/or coronary 
artery disease are in any way proximately due to, the result 
of, or aggravated by the Veteran's service connection 
conversion reaction with post-traumatic stress disorder.  

As for the statements of the Veteran, attributing 
hypertension and CAD to service or to the service-connected 
PTSD, the Board rejects his assertions.  Where, as here, the 
determinative questions involve a medical diagnosis, not 
capable of lay observation, and a medical nexus or medical 
causation, a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  The veteran is not competent to 
offer a medical diagnosis or an opinion on medical causation, 
and consequently his statements to that effect do not 
constitute favorable medical evidence to support the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Under the circumstances, the Veteran's claim for service 
connection must be denied.  The preponderance of the evidence 
weighs against the Veteran's claim and is not in equipoise.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
June 2004, as well as in October 2007 and October 2008.  In 
those letters, VA informed the Veteran that, in order to 
substantiate his claims for service connection on a direct 
basis, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  The Veteran was further advised that, 
in order to substantiate his claim for service connection on 
a secondary basis, the evidence needed to show that the 
disability for which service connection was being sought was 
in some way proximately due to, the result of, or aggravated 
by a service-connected disability or disabilities.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claim.  Moreover, 
neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for hypertension with coronary artery 
disease is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


